PEDERSON, Justice,
concurring specialty-
I agree with the results reached by the majority.
Once more I am compelled to express my view about Rule 52(a), NDRCivP. See, e. g., my special concurrence in Schmidt v. Plains Electric, 281 N.W.2d 794 (N.D.1979), and dissent in Vetter v. Vetter, 267 N.W.2d 790 (N.D.1978).
When I read a finding of fact, such as the one quoted by the Chief Justice in part IV of the majority opinion, I am convinced that there was no tentative understanding before the trial began of a list of the issues of fact and, separately, issues of law to be tried. It is no wonder that trial courts feel overburdened by the need to fully comply with Rule 52(a). Likewise, it is no wonder that the losing party at trial will appeal because he has no clear understanding of the basis of the trial court’s decision and, consequently, a burgeoning appellate load on this court.
We should not be compelled to overlook inadequate findings merely because we prefer to reach the merits of all appeals, and because it is often an extravagant waste of judicial effort to remand for more adequate findings.